Title: To George Washington from Jeremiah Wadsworth, 31 January 1794
From: Wadsworth, Jeremiah
To: Washington, George


          
            Sir
            [Philadelphia] Jan. 31 1794
          
          I am requested by several of my friends to name the Revd Daniel Storey as Chaplin to
            the Army—Col. Meigs by a letter says he is a Man of real
            learning & Religion has been the Minister at Marietta for a long time That since the
            Indian War they have not been able to give any reward for his labor. Col. Meigs is a Man
            of real piety and would not r[e]commend Mr Storey if he was not so. I have the honor to be with great respect Your Excellencys most obt Hum.
            Serv.
          
            Jere. Wadsworth
          
        